DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1, 3-5, 8-15, 17, 18, and 20 are pending and have been examined below.

Response to Arguments
Applicant's arguments with respect to 35 USC 103 have been considered but are not persuasive.

Applicant asserts that Pilarski fails to teach or suggest a "machine-learned yield model" configured to "provide yield decisions for the autonomous vehicle" that "instruct the autonomous vehicle to proceed through a particular gap…" Examiner respectfully disagrees. To further clarify, Pilarski discloses "the prediction engine 126 can determine potential points of ingress into the planned path of travel for the vehicle 10. The prediction engine 126 can acquire roadway information about an upcoming road segment from, for example, route planner 122 in order to determine potential points of 
	In light of the above, the rejections under 35 USC 103 is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-5, 8, 11-13, 15, 17, 18 and 20 are rejected under 35 USC 103(a) as being unpatentable over US20170329332 ("Pilarski") in view of US20160161270 ("Okumura") and US20180089538 ("Graham").

Claim 1
Pilarski discloses a computing system that controls an autonomous vehicle (abstract), the computing system comprising: 
a machine-learned model configured to receive and process feature data descriptive of objects perceived by the autonomous vehicle and, in response, provide decisions for the autonomous vehicle relative to the objects (0027 The perceptions 123 can correspond to interpreted sensor data, such as (i) image, sonar or other electronic sensory-based renderings of the environment, (ii) detection and classification of objects in the environment, and/or (iii) state information associated with individual objects (e.g., whether object is moving, pose of object, direction of object)., 0028 The perceptions 123 can be provided to the prediction engine 126, which can model detected and classified objects for predicted movement or position (collectively "predictions 139") over a given duration of time., 0061 The models can be built using machine learning, using for example, labeled data (e.g., using sensor classification from sources such as other vehicles).); 
one or more processors (0086); and 
one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the computing system to perform operations, the operations comprising: 
obtaining first feature data descriptive of a first object perceived by the autonomous vehicle, wherein obtaining the first feature data descriptive of the first object perceived by the autonomous vehicle comprises determining gap data descriptive of one or more gaps associated with one or more additional vehicles perceived by the autonomous vehicle (0027 The perceptions 123 can correspond to interpreted sensor data, such as (i) image, sonar or other electronic sensory-based renderings of the environment, (ii) detection and classification of objects in the environment, and/or (iii) state information associated with individual objects (e.g., whether object is moving, pose of object, direction of object)., 0069 can issue commands 85 to generate spatial separation between the vehicle and the potential point of ingress where an otherwise occluded object may enter the path of the vehicle 10. For example, the vehicle can move laterally in the lane to create additional buffer with the curb on which a pedestrian is standing.); 
inputting the first feature data into the machine-learned model (0028 The perceptions 123 can be provided to the prediction engine 126, which can model detected and classified objects for predicted movement or position (collectively "predictions 139") over a given duration of time., 0061 The models can be built using machine learning, using for example, labeled data (e.g., using sensor classification from sources such as other vehicles).); and 
receiving a first decision as an output of the machine-learned model, wherein the first decision describes a behavior for the autonomous vehicle relative to the first object, wherein the first yield decision output by the machine-learned yield model instructs the autonomous vehicle to proceed through a particular gap of the one or more gaps or to come to a stop (0069 can issue commands 85 to generate spatial separation between the vehicle and the potential point of ingress where an otherwise occluded object may enter the path of the vehicle 10. For example, the vehicle can move laterally in the lane to create additional buffer with the curb on which a pedestrian is standing., 0027, 0028, 0029 The perceptions 123 and the predictions 139 can provide input into the motion planning component 124. The motion planning component 124 includes logic to detect dynamic objects of the vehicle's environment from the perceptions. When dynamic objects are detected, the motion planning component 124 determines a response trajectory 125 of the vehicle for steering the vehicle outside of the current sensor horizon. The response trajectory 125 can be used by the vehicle control interface 128 in advancing the vehicle forward.)
generating a motion plan that executes the yield behavior described by the first yield decision output by the machine-learned yield model (0025, 0029); and 
controlling motion of the autonomous vehicle based at least in part on the motion plan (0025, 0029).
Pilarski fails to disclose that the model is a yield model, the decisions are yield decisions, and the behavior is a yield behavior. However, Pilarski does disclose the model, decisions, and behaviors for the autonomous vehicle responding to objects in the environment (0027, 0028, 0029). Furthermore, Okamura teaches an autonomous vehicle system including determining responses to objects in the environment, wherein the response is specific to yielding (abstract, claim 1, 0003).
	Pilarski and Okamura both disclose autonomous vehicle systems responding to objects in the environment. Okamura provides specifics as to the type of response 
	Additionally, Pilarski fails to disclose wherein the one or more gaps comprise one or more temporal gaps that are predicted to occur. However, Pilarski does disclose obtaining gap data and proceeding through a gap (0069). Furthermore, Graham teaches a system of controlling an autonomous vehicle, including wherein the one or more gaps comprise one or more temporal gaps that are predicted to occur (0041 which only predicts the nearest traffic and road to the vehicle. This prediction includes a free space harbor on shoulder of the road or other location., 0045 The ADC 402 generates a strategic corridor for the vehicle to navigate. The ADC 402 generates the corridor based on predictions of the free space on the road in the strategic/tactical prediction., 0053 Therefore, the VC 404 uses these maneuverability predictions (or estimates) of the state of the environment immediately around the car for fast response planning of collision-free trajectories for the autonomous vehicle).
	Pilarski and Graham both disclose autonomous vehicle control, specific to yield decisions. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Pilarski to include the teaching of Graham since the claimed invention is merely a combination of old 

Claim 3
Pilarski discloses wherein: 
the first object comprises a traffic signal (0063, 0065 red light); and 
the first feature data descriptive of the first object comprises feature data descriptive of a transition timing associated with the traffic signal (0063, 0065 red light).

Claim 4
Pilarski discloses wherein the first feature data descriptive of the first object comprises at least one of a required deceleration and a required acceleration associated with the first object (0025  the commands 85 can specify a speed, a change in acceleration (or deceleration) from braking or accelerating, a turning action, or a state change of exterior lighting or other components.).

Claim 5
Pilarski discloses wherein: 
the first object comprises a traffic signal (0063, 0065 red light); and 
the first feature data descriptive of the first object comprises feature data descriptive of at least one of: a stop line location associated with the traffic signal; 

Claim 8
Pilarski fails to disclose wherein determining gap data descriptive of the one or more gaps associated with the one or more additional vehicles comprises: obtaining one or more predicted trajectories respectively generated for the one or more additional vehicles by the autonomous vehicle; identifying one or more yielding lanes through which the autonomous vehicle will traverse according to a proposed path; and determining the one or more gaps for the one or more yielding lanes based at least in part on the one or more predicted trajectories respectively generated for the one or more additional vehicles. However, Pilarski does disclose obtaining gap data and proceeding through a gap (0069). Furthermore, Graham teaches a system of controlling an autonomous vehicle, including wherein determining gap data descriptive of the one or more gaps associated with the one or more additional vehicles comprises: 
obtaining one or more predicted trajectories respectively generated for the one or more additional vehicles by the autonomous vehicle (0045, 0048, 0053, claim 8 a data association module configured to associate detected objects to existing object tracks by determining a similarity of at least two of kinematic information, geometric information, and object classification information using the converted sensor data; a track update module configured to update the kinematic, geometric and object classification information for object tracks that are associated to detected objects
identifying one or more yielding lanes through which the autonomous vehicle will traverse according to a proposed path (0045, 0048, 0046, 0053); and 
determining the one or more gaps for the one or more yielding lanes based at least in part on the one or more predicted trajectories respectively generated for the one or more additional vehicles (0045, 0048, 0053, claim 8).

Claim 11
Pilarski discloses wherein the machine-learned yield model comprises a machine-learned yield classifier model (0060 object classification, 0061 machine learning…classification).

Claim 12
Pilarski discloses wherein the machine-learned yield model comprises a machine-learned random forest model or a machine-learned neural network (0060).

Claim 13
Pilarski discloses wherein the operations further comprise: training the machine-learned yield model based at least in part on log data annotated with yield labels, wherein the log data describes yield behaviors performed by autonomous vehicles during previously conducted real-world driving sessions (0057 label, 0061).

Claim(s) 15, 17, 18, and 20 
.

Allowable Subject Matter
Claims 9, 10, and 14 are objected to as being dependent upon a rejected base claim, but appear to be allowable pending an updated search and if rewritten in independent form including all of the limitations of the base claim and any intervening claims since, in the context of autonomous vehicle control systems, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the claimed subject matter. Examiner notes that amendment to the claims resulting in a change of scope may result in requirement of an updated search.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, US20180086336 ("Jones") teaches a similar autonomous vehicle system in which the system includes a perception controller (PC) configured to generate a stochastic prediction of free space available for driving based on locations of observed vehicles or other objects. The ADC is further configured to determine the driving corridors from the stochastic prediction of free space. The PC is further configured to generate a kinematic prediction of the free space available for driving by performing kinematic-based predictions of the locations of vehicles and objects within a threshold radius. The VC is further configured to determine one or more corridor trajectories in a given corridor that meet ride comfort design goals, determine an emergency trajectory corridor from an updated kinematic free space prediction, select a nominal or emergency trajectory based on a collision-avoidance likelihood, the collision-avoidance likelihood being based on the updated kinematic free space prediction, generate updated steering, throttle, and braking commands to follow the selected trajectory corridor, and send updated commands to the actuator controllers for execution (0016).
	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Krishnan Ramesh, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663